On December 29, 1983, relator, Konrad Kuczak, filed his petition for a writ of mandamus to compel the respondent, Betty Mong, the Preble County Auditor, to provide him with a copy of the application for payment of legal fees for appointed counsel *Page 68 
in Preble County Common Pleas Court case No. 83-CR-5992, State ofOhio v. Jerry Neeley, which is now the subject of an appeal in this court as case No. CA83-10-029. Relator contends that pursuant to R.C. 149.43, respondent is required to provide this information as the document which he wishes to inspect is a public record. Respondent denied that the application for payment of indigent legal services is a public record. It is the contention of respondent that this document is a trial preparation record and is therefore not subject to inspection by the public. However, this court has heretofore determined that the application for payment of legal fees is not a trial preparation record as contemplated under R.C. 149.43. As a result, we overruled the motion of respondent to dismiss relator's petition for writ of mandamus and the alternative writ.
Relator, by way of reply, moved for summary judgment. In response thereto, we find that since there is no question as to relator's right to a copy of the document which he has requested, and that since there is no valid excuse given for failure to provide the same, a peremptory writ of mandamus shall issue forthwith. See R.C. 2731.06.
Writ allowed.
HENDRICKSON, P.J., KOEHLER and JONES, JJ., concur. *Page 69